Citation Nr: 0712210	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  04-36 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

Entitlement to service connection for left shoulder 
disability.

Entitlement to service connection for right shoulder 
disability.

Entitlement to service connection for bilateral eye 
disability.

Entitlement to service connection for bilateral hearing loss 
disability.

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 946 to March 
1948, from September 1950 to June 1952 and from June 1959 to 
April 1962.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of an April 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island.

The Board notes that although the veteran also perfected an 
appeal with respect to the issue of entitlement to service 
connection for headaches, this appeal was resolved by a July 
2005 RO decision granting service connection for headaches.

In April 2007, the Board granted the veteran's motion to 
advance his appeal on the Board's docket.


FINDINGS OF FACT

1.  The veteran does not have a current left shoulder 
disability.

2.  No right shoulder disability was present in service or 
until many years thereafter, and no right shoulder disability 
is etiologically related to service.

3.  The veteran does not have a current bilateral hearing 
loss disability.

4.  The veteran does not have a current diagnosis of 
tinnitus.

5.  An acquired chronic disorder of either eye was not 
present in service or until years thereafter, and no current 
acquired disorder of either eye is etiologically related to 
service.


CONCLUSIONS OF LAW

1.  A left shoulder disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).

2.  A right shoulder disability was not incurred in or 
aggravated by active service, and the incurrence or 
aggravation of arthritis of the right shoulder during such 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

3.  Bilateral hearing loss disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2006).

4.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303  (2006).

5.  Bilateral eye disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

The record reflects that in May 2003, prior to the initial 
adjudication of the claims, the RO sent the veteran a letter 
informing him of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable VA to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence in 
support of his claim, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  Although this letter did not specifically inform the 
veteran that he should submit any pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and that he should submit such evidence or provide 
the RO with the information and any authorization necessary 
for the RO to obtain the evidence on his behalf.  Therefore, 
the Board believes that he was on notice of the fact that he 
should submit any pertinent evidence in his possession.  The 
Board notes that, even though the letter requested a response 
within 60 days, it also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b) [evidence 
must be received by the Secretary within one year from the 
date notice is sent].

The Board also notes that although the veteran has not been 
provided notice of the type of evidence necessary to 
establish a disability rating or an effective date for 
service connection for the disabilities at issue, the Board 
finds that there is no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  As explained below, the Board 
has determined that service connection for the claimed 
disabilities is not warranted.  Consequently, no disability 
rating or effective date will be assigned, so the failure to 
provide notice with respect to those elements of the claims 
was no more than harmless error.

The Board also notes that all service medical records and 
pertinent post-service treatment records have been obtained.  
In addition, the veteran was provided a VA eye examination 
and a VA neurological examination.  Neither the veteran nor 
his representative has identified any outstanding evidence, 
to include medical records, which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.

The representative has alleged that the veteran should be 
afforded a VA orthopedic examination and a VA examination to 
determine the etiology of his hearing loss and tinnitus.  The 
Board does not agree.  In this regard, the Board notes that 
no evidence of hearing loss or tinnitus is contained in the 
service medical records or the extensive post-service medical 
evidence documenting treatment and evaluation of the veteran 
during the more than 40 years following his discharge from 
service.  Moreover, there is no evidence of a right shoulder 
disorder in service medical records or in the medical records 
documenting post-service treatment and evaluation of the 
veteran until more than 30 years following his discharge from 
service, nor is there any indication in the post-service 
medical evidence that any current right shoulder disorder is 
etiologically related to service.  Therefore, in the Board's 
opinion, the medical evidence of record is sufficient to 
decide the claims, and there is no reasonable possibility 
that any additional VA examination would result in evidence 
to substantiate any of these claims.  Consequently, VA has no 
obligation to provide the requested examinations.  See 
38 C.F.R. § 3.159(c).

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the veteran.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Refractive error of the eye is not a disease or injury for VA 
compensation purposes.  38 C.F.R. § 3.303(c).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2006).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.



Analysis

Left Shoulder Disability

Service medical records show that in March 1947, the veteran 
strained his left trapezius muscle while working on a jeep.  
A notation in April 1947 shows that the veteran was seen for 
continued pain related to the injury in March 1947.  X-rays 
taken at that time were negative and no diagnosis of a left 
shoulder disorder was recorded.  Service medical records are 
otherwise negative for evidence of a left shoulder disorder 
and show that the veteran's left shoulder was found to be 
normal on the examination for discharge in April 1962.  

Although the post-service medical evidence shows that the 
veteran complained of left shoulder pain in March 2003, no 
left shoulder was diagnosed at that time.  In fact, none of 
the post-service medical evidence shows that the veteran has 
been found to have a disorder of the left shoulder, and the 
report of a November 2004 neurological examination indicates 
that the examiner found no evidence of post-traumatic 
neuropathy in the left upper extremity.  

In essence, the evidence of a current left shoulder 
disability is limited to the veteran's own statements.  This 
is not competent evidence of the claimed disability since 
laypersons, such as the veteran, are not qualified to render 
a medical diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

Accordingly, service connection is not warranted for a left 
shoulder disability.

Right Shoulder Disability

The service medical records are negative for evidence of a 
right shoulder disability, and the report of examination for 
discharge in April 1962 shows that the veteran's right 
shoulder was found to be normal.  There is no post-service 
medical evidence of any right shoulder disorder until the 
1990's or of a nexus between a current right shoulder 
disability and the veteran's active service.

In essence, the evidence of a nexus between the veteran's 
current right shoulder disability and his military service is 
limited to the veteran's own statements.  This is not 
competent evidence of the alleged nexus because laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  Id.  

Accordingly, service connection is not warranted for a right 
shoulder disability.

Bilateral Hearing Loss and Tinnitus

The service medical records are negative for evidence of 
hearing impairment or tinnitus, and show that the veteran's 
ears and hearing acuity were found to be normal on the 
examination for discharge in April 1962.  In addition, there 
is no post-service medical evidence of either of these 
claimed disabilities.  The evidence of these claimed 
disabilities is also limited to the veteran's own statements.  
As noted above, as a lay person, he is not competent to 
render a medical diagnosis.  

Accordingly, service connection is not warranted for either 
of these claimed disabilities.  

Bilateral Eye Disability

The service medical records show that the veteran was 
prescribed glasses in September 1951.  In September 1961, 
while sand blasting, a few particles of "black diamond" got 
in his left eye.  The foreign bodies were removed and he was 
treated with Tetracaine ointment.  He was seen again in 
October 1961, complaining that he felt that something was 
still in his left eye.  He was referred for an eye 
consultation.  The eye consultant reported in November 1961 
that there was no foreign body, but refractive error was 
present.  The examination for discharge in April 1962 
disclosed that the veteran's eyes were normal and his visual 
acuity was 20/20 bilaterally.

The post-service medical evidence shows that the veteran was 
diagnosed with Grave's disease in October 1966 and 
subsequently found to opthalmopathy related to the Grave's 
disease.  In addition, on a VA examination in November 2004, 
he was found to have bilateral cataracts.  The VA examiner 
concluded that the veteran's cataracts and thyroid 
opthalmopathy were unrelated to his active service.  There is 
no contrary medical opinion of record.

In essence, the evidence of a nexus between a current eye 
disability and a disease or injury in service is limited to 
the veteran's own statements.  This is not competent evidence 
of the alleged nexus because laypersons, such as the veteran, 
are not qualified to render an opinion concerning medical 
causation.  Id.  Accordingly, this claim must also be denied.


ORDER

Service connection for a left shoulder disability is denied.

Service connection for a right shoulder disability is denied.

Service connection for bilateral hearing loss disability is 
denied.

Service connection for tinnitus is denied.

Service connection for bilateral eye disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


